                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

                              CIVIL ACTION NO: 3:16-CV-00819

JUSTIN DRISKELL,

               Plaintiff,
                                                   DEFENDANT’S   MEMORANDUM      IN
                       vs.
                                                   OPPOSITION TO PLAINTIFF’S SECOND
                                                   MOTION FOR ATTORNEYS’ FEES
SUMMIT CONTRACTING GROUP, INC.,

               Defendant.


       Defendant SUMMIT CONTRACTING GROUP, INC. (“Summit”) opposes Plaintiff

JUSTIN DRISKELL’s (“Plaintiff”) second motion for attorneys’ fees, filed on November 20,

2020 (ECF 131) (the “Motion”), as follows.

                              I.      BOTTOM LINE UPFRONT

       Plaintiff seeks to supplement the Court’s previous award of $441,600 in attorneys’ fees

with a second petition for attorney and staff time in the amount of $224,955 (comprised of

$38,850 in fees for purported pre-appeal attorney time and the remaining $186,105 in fees

purportedly incurred on appeal to the U.S. Court of Appeals for the Fourth Circuit (“Fourth

Circuit”)).

       The Court should deny the Motion. Attorneys’ fees under the North Carolina Retaliatory

Discrimination Act (“REDA”) are purely discretionary and the statute does not expressly

authorize this Court to award fees for attorney time incurred on appeal. Furthermore, the

$38,850 in fees for purported pre-appeal attorney time is long-waived for want of a timely filing

under Rule 54(d), Federal Rules of Civil Procedure. Plaintiff offers no justification, let alone a

credible one, for filing its Motion as to those purported fees over (600) days late.



                                             Page 1 of 15
        Alternatively, if the Court does not deny the Motion outright, it should substantially

reduce the fee award. The Motion seeks unrecoverable fees for prosecuting a cross-appeal, for

overhead in the form of staff time, and further for vague and indiscernible tasks for which this

Court cannot make a reasonableness determination. The Court should reduce the fee award by

no less than $41,475 to account for these unrecoverable fees.

                                   II.     BACKGROUND

        This case was tried to jury, which returned a verdict for Plaintiff: $65,000 under REDA

and wrongful discharge, $4,000 for battery and negligence, and $681,000 in punitive damages.

(ECF 52.) The Clerk entered judgment on February 6, 2018. (ECF 53.)

        The Court’s post-trial orders and amended judgment, together, dismissed Plaintiff’s

battery and negligence claims; reduced the punitive damage award to $250,000; required

Plaintiff to elect his remedy between REDA (allowing attorneys’ fees and treble damages) and

wrongful discharge (allowing punitive damages); and awarded $441,600 in attorneys’ fees.

(ECF 85, 114.) The Court filed its last amended judgment on March 28, 2019 (ECF 114), before

Summit and Plaintiff appealed to the Fourth Circuit (ECF 114-15, 116).

        The Fourth Circuit upheld this Court’s amended judgment, in principal, but reversed to

the extent it precluded Plaintiff from achieving REDA attorneys’ fees and the punitive damages

awarded under wrongful discharge. (ECF 126.) Plaintiff subsequently sought an amended

judgment from this Court accounting for: $65,000 under REDA, $250,000 in punitive damages,

and $441,600 in attorneys’ fees, along with pre-judgment and post-judgment interest. (ECF

135-1.) Summit opposed the amended judgment by brief filed on December 10, 2020. (ECF

136.)




                                            Page 2 of 15
        Plaintiff did not file a second motion for attorneys’ fees until after the Fourth Circuit

entered its mandate on November 6, 2020. (ECF 128.) The second and instant motion for fees

improperly seeks attorney time for pre-appeal work, for work defending the judgment on appeal,

for work prosecuting Plaintiff’s own appeal, and for seven attorneys, all with unreasonable time

incurred in light of the circumstances. (Id.)

                                         III.    STANDARD

        District courts may award a REDA plaintiff “the reasonable costs and expenses, including

attorneys’ fees, of the plaintiff in bringing the action.” See N.C. GEN. STAT. ANN. § 95-243

(emphasis added).

        According to Local Rule 46(e) of the Fourth Circuit, “[t]he Court may award attorney’s

fees and expenses whenever authorized by statute. Any application for an award must include a

reference to the statutory basis for the request . . . .” Local Rule 46(e) (emphasis added).

        Additionally, the Fourth Circuit’s Appellate Procedure Guide provides “[U]nder the

‘American rule,’ attorney’s fees for appellate work are generally not recoverable absent express

contractual or statutory authorization.” App. Proc. Guide, ‘Costs and Attorney’s Fees’ (citing 28

U.S.C. § 1912; 28 U.S.C. § 1927; 42 U.S.C. § 1988; FED. R. APP. P. 38) (emphasis added).

Indeed, under the American Rule—a cornerstone of our jurisprudence for nearly two hundred

years—each party is required to bear the cost of his own attorneys’ fees. See Alyeska Pipeline

Serv. Co. v. Wildnerness Soc’y, 421 U.S. 240, 247 (1975) (holding “it would inappropriate for

the judiciary, without legislative guidance, to reallocate the burdens of litigation . . . .”). Id.

                                        IV.      ARGUMENT

        The Court should deny Plaintiff’s motion for attorneys’ fees because Plaintiff is time

barred from seeking fees incurred pre-appeal and REDA does not authorize attorneys’ fees




                                                Page 3 of 15
incurred on appeal. If the Court should decide to grant Plaintiff’s motion, it should reduce

Plaintiff’s request for unreasonable fees as well as those incurred as a result of Plaintiff’s cross

appeal.

          A.     PLAINTIFF IS NOT ENTITLED TO AN AWARD OF ATTORNEYS’
                 FEES BECAUSE HIS REQUEST FOR PRE-APPEAL FEES IS WAIVED
                 AND BECAUSE REDA DOES NOT AUTHORIZE AN AWARD OF FEES
                 INCURRED ON APPEAL.

                 1.      Pre-Appeal Fees ($38,805)

          The Court should deny Plaintiff’s motion for attorneys’ fees incurred prior to the parties’

appeal as untimely, excluding $38,805 in purported fees. An accounting of these fees is attached

as Exhibit A.

          Following entry of the Clerk’s judgment (ECF 53), Plaintiff timely filed his first motion

for attorneys’ fees incurred through the date of that motion: February 20, 2020. This Court

thereafter amended the judgment to account for, among other things, an award of $441,600 in

attorneys’ fees (the “Amended Judgment”). (ECF 114.) Plaintiff never filed a motion for

attorneys’ fees to capture time incurred litigating post-trial motions following the Amended

Judgment, and the time for such motion has long-expired. See FED. R. CIV. P. 54(d)(2)(b)(i)

(motion for fees “must be filed no later than 14 days after the entry of judgment . . . ”).

          Plaintiff is precluded from alleging confusion as to the timeline for filing a petition after

the entry of the judgment on the post-trial motions because the Fourth Circuit has ruled on this

exact issue. In Barghout v. Bureau of Kosher Meat & Food Control, the district court ruled on

the post-trial motions, and like Plaintiff, the successful litigant did not file a motion for

attorneys’ fees and costs until after the decision of the Fourth Circuit. Id., 1998 U.S. App.

LEXIS 7829, at *2-3 (4th Cir. 1998).           The Fourth Circuit cited to FRCP 54(d)(2)(B) as

governing the time for filing all motions for attorneys’ fees after the entry of any order from


                                               Page 4 of 15
which an appeal lies. Id. at 5-6. The Fourth Circuit reversed the district court’s award of fees

reasoning the motion was “obviously” not timely “insofar as it sought reimbursement for time

attributable to proceedings in the district court prior to the initial appeal.” Id. at 5.

         While Plaintiff could have filed a motion arguing excusable neglect, he has failed to do

so and such failure has tied the court’s hands as to its ability to extend the deadline on its own

motion. See Gaskins v. BFI Waste Servs., LLC., 281 Fed. Appx. 255, 259 (4th Cir. 2008)

(“district court was not empowered, under the plain terms of rule 6(b)(1) to extend the deadline

on its own motion.”). However, even if Plaintiff filed such motion, it would not be successful.

The Supreme Court has stated “inadvertence, ignorance of the rules, or mistakes construing the

rules do not usually constitute ‘excusable’ neglect.” Pioneer Inv. Servs. Co. v. Brunswick

Assocs. Ltd. P’ship, 507 U.S. 380, 392, 113 S. Ct. 1489, 123 L. Ed. 2d 74 (1993); See also Mouly

v. E.I. DuPont de Nemours Co., 1999 WL 366541, at *1 (4th Cir. 1999) (“Misunderstanding of

the applicable time period is a ground which normally will not justify a finding of excusable

neglect.”).

         Plaintiff is barred from seeking attorneys’ fees incurred for post-trial motions because the

time for filing this motion expired no later than April 11, 2019—fourteen days from this Court’s

entry of the Amended Judgment. Plaintiff’s failure to file such motion cannot be excused. As

the Fourth Circuit has previously stated, “Plaintiffs’ lawyers should have known the correct

answer     to   the   filing   question—that     the    district   court’s   resolution     of…post-trial

motions…constituted the entry of judgment under Rule 54(d)(2)(B), and that the fee petition was

due fourteen days thereof.” Gaskins, 281 Fed. Appx. at 260 (emphasis added). This Court

would have, after all, retained jurisdiction in the case to address post-judgment, pre-appeal

attorneys’ fees, notwithstanding Summit’s notice of appeal, had Plaintiff so moved. United




                                               Page 5 of 15
States v. 23,400.00 in United States Currency, No. 1:05CV310, 2007 U.S. Dist. LEXIS 26042, at

*5 (W.D.N.C. Apr. 9, 2007)

       Therefore, the Court should deny Plaintiff’s motion for attorneys’ fees incurred for post-

trial motions as untimely, thus excluding $38,805 in purported fees, as demonstrated by

Exhibit A.

               2.      Fees Incurred on Appeal ($186,105)

       The Court should deny Plaintiff’s motion for $186,105 in attorneys’ fees as to the

remaining time incurred on appeal because REDA does not authorize appellate fees.

       In North Carolina, a trial court may award attorney’s fees only as authorized by statute.

See City of Charlotte v. McNeely, 281 N.C. 684, 691, 190 S.E.2d 179, 185 (1972). “When the

language of a statute is clear and without ambiguity, it is the duty of this Court to give effect to

the plain meaning of the statute, and judicial construction of legislative intent is not required.”

N.C. Dep’t of Corr. V. N.C. Med. Bd., 363 N.C. 189, 201, 675 S.E.2d 641, 649 (2009).

       Here, the REDA statute is unambiguous and does not require judicial interpretation.

REDA expressly provides that a plaintiff may be awarded attorneys’ fees in connection with

“bringing an action.” See N.C. GEN. STAT. ANN. § 95-243. By its plain language, this phrase

refers to plaintiff’s decision to file a complaint and pursue its claims in the trial court until

judgment. If the plaintiff is successful in bringing its action, REDA allows the court to assess

the costs associated with pursuing the action against the defendant. Significantly, the statute

does not contemplate awarding attorneys’ fees incurred on appeal as it does not include the terms

“appeal” and/or “appellate” in any provision in the statute.

       Plaintiff cannot attempt to manipulate the phrase “bringing an action” to include the

appellate process because “action” is unambiguous (ie, one that has a “definite and well known




                                             Page 6 of 15
sense in the law.”) Fid. Bank v. N.C. Dep’t of Revenue, 370 N.C. 10, 19 (2017). North Carolina

law defines “action” as “an ordinary proceeding in a court of justice, by which a party prosecutes

another party for the enforcement or protection of a right, the redress or prevention of a wrong,

or the punishment or prevention of a public offense.” N.C. GEN. STAT. § 1-2.

         Further, REDA uses the term “action” uniformly throughout the statute to refer to a “civil

action” in the trial court. “Parts of the same statute dealing with the same subject matter must be

considered and interpreted as a whole.” State ex rel. Comm’r of Ins. V. N.C. Auto. Rate Admin.

Office, 294 N.C. 60,66, 241 S.E.2d 324, 328 (1978); see N.C. GEN. STAT. 95-24 ((a) “An

employee . . . may commence a civil action in the superior court . . . ” (b) “A civil action under

this section . . . ”; (d) “Parties to a civil action brought pursuant to this section shall have the

right to a jury trial . . . .”).

         However, notably, it is with the Court’s entry of a judgment that an employee’s action

concludes and procedurally, an employer’s appeal may begin. Over four years ago, Plaintiff

brought an action in this Court when he filed his complaint in which he sought to prosecute

Defendant for the redress of a wrong pursuant to REDA. Plaintiff prevailed at trial and on

February 26, 2018, Plaintiff’s action concluded with this Court’s entry of a judgment. (ECF 53).

         Additionally, REDA does not mandate that attorneys’ fees be granted to Plaintiff.

Rather, the statute states that “the court may award to the plaintiff and assess against the

defendant the reasonable costs and expenses, including attorneys’ fees, of the plaintiff in

bringing an action pursuant to this section.” See N.C. GEN. STAT. 95-243(c) (emphasis added).

By stating that the trial court “may” award attorneys’ fees to the prevailing party, attorney fee

awards under . . . REDA ‘rest with the sound discretion of the trial judge.’” Carter v. St.




                                             Page 7 of 15
Augustine’s Univ., 2018 N.C. App. LEXIS 1134, 31 (N.C. Ct. App. 2018) (affirming trial court’s

denial of Plaintiff’s request for attorneys’ fees under REDA).

       Therefore, the Court should deny Plaintiff’s motion for attorneys’ fees because REDA

does not provide for attorneys’ fees incurred on appeal.

       B.      ALTERNATIVELY, THIS    COURT SHOULD REDUCE       THE
               REQUESTED FEE AWARD TO EXCLUDE TIME INCURRED
               PROSECUTING   THE   CROSS-APPEAL   AND   FOR   OTHER
               UNREASONABLE, DUPLICATIVE AND VAGUE ATTORNEY TIME.

               1.      Fees for Plaintiff’s Cross-Appeal (at least $9,540)

       REDA does not allow a party to be awarded attorneys’ fees incurred on appeal, let alone

as a result of a cross appeal. See N.C. GEN. STAT. ANN. § 95-243 (omitting terms “appeal,”

“appellate,” and “cross appeal”). “Plaintiff should not recover attorneys’ fees incurred on appeal

in an effort to reverse rulings adverse to him, regardless of whether Plaintiff would have

independently elected to pursue any appeal or discretionary review, and whether such efforts

were made only after Defendants had first appealed or sought discretionary review.” Morris v.

Scenera Research, LLC, 2016 NCBC LEXIS 101, at *31 (N.C. Super. Ct. Dec. 19, 2016)

(declining to award attorneys’ fees incurred on cross appeal under REDA).

       From what little Summit can conclude from Plaintiff’s billing, an exclusion of time

associated with Plaintiff’s cross appeal would reduce the award by at least $9,540.            An

accounting of these fees is attached as Exhibit B.

               2.      Unreasonable Time Entries (at least $31,935)

       The Court should deny Plaintiff’s motion for attorneys’ fees as unreasonable. Or in the

alternative, the Court should reduce the fees to a reasonable amount, not less than $31,935.

       If the Court were to decide that Plaintiff should be awarded attorneys’ fees, Plaintiff must

still prove by clear and convincing evidence the reasonableness of the proposed fee, calculated



                                             Page 8 of 15
as the number of hours reasonably expended and multiplied by the reasonable rate. See Hensley

v. Eckerhart, 461 U.S. 424 (1983) (emphasis added).

       “In making this determination, the court should not simply accept as reasonable the

number of hours reported by counsel.” Child Evangelism Fellowship of S.C. v. Anderson Sch.

Dist. 5, 2007 WL 1302692, at *2 (D.S.C. May 2, 2007). Courts consider the following factors:

               (1) the time and labor expended;
               (2) the novelty and difficulty of the questions raised
               (3) the skill required to properly perform the legal services rendered;
               (4) the attorneys’ opportunity costs in pressing the instant litigation;
               (5) the customary fee for like work;
               (6) the attorneys’ expectations at the outset of the litigation;
               (7) the time limitations imposed by the client or circumstances;
               (8) the amount in controversy and results obtained;
               (9) the experience, reputation, and ability of the attorney;
               (10) the undesirability of the case within the local legal community;
               (11) the nature and length of the professional relationship between the
                    attorney and client; and
               (12) attorneys’ fees awards in similar cases.

Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226, n.28 (4th Cir. 1978).

                       a.      “Senior Support Staff” ($3,990.00)

       The Court should deny Plaintiff’s request for fees for work performed by senior support

staff and assisting support staff. Plaintiff seeks $3,990.00 for 29.2 hours at a respective rate of

$150 and $100 per hour for senior support staff and assisting support staff. (ECF 132-1 p. 22,

23.) Plaintiff’s fee petition should be reduced by this amount.

       As in Plaintiff’s first motion for attorneys’ fees before this Court, Plaintiff has still not

submitted any information as to the skills, training, and/or experience of the support staff.




                                               Page 9 of 15
Although Plaintiff claims a fee difference of $50 between “senior” support staff and “assisting”

support staff, Plaintiff has failed to distinguish between the qualifications and/or duties required

of either position to support a difference in their fee. Without providing any qualifications for

the Court to assess prohibits the Court from being able to make any reasonableness assessment

of the hours billed. See Dyer v. City of Gastonia, 2016 WL 4443190 at *5 (W.D.N.C. Aug. 19,

2016) (noting concern with billing for “interns of unknown qualifications”).

        Further, Plaintiff has submitted a slew of billing time entries for non-reimbursable

clerical tasks such as “update file,” “document formatting,” “coordinate production of CD for

Court,” and travel. (ECF 132-1 p. 20-23.) “Hours claimed by a legal secretary or legal assistant

are considered overhead for the firm and therefore are not recoverable.” United States Trouser,

S.A. de C.V. v. Int’l Legwear Group, Inc., No. 1:11-cv-00244-MR-DLH, 2013 U.S. Dist. LEXIS

53822, at *2 (W.D.N.C. April, 16, 2013). Clerical tasks should be “subsumed in [the] law firm’s

overhead” and should be disallowed or limited. Triplett v. North Carolina Dep’t of Pub. Safety,

2017 WL 3840422 at *5 (W.D.N.C. Sept. 1, 2017).

        Moreover, many of these billing entries are overly vague such as “check file,”

“communicate with Court of Appeals,” and “document formatting.” (ECF 132-1.) Vague billing

descriptions are disfavored, particularly when they do not provide “sufficient information” for

this court to review the reasonableness of the tasks performed. See Eschert v. City of Charlotte,

2017 WL 3840275 at *4 (W.D.N.C. Sept. 1, 2017).              By submitting overly vague billing

descriptions, the Court cannot adequately evaluate the time submitted for the proposed task in

relation to the respective fee.

        This Court previously denied Plaintiff’s request for the fees of support staff—setting the

law of the case—and the Court should do so again. (ECF 114 p. 10-11.) Like Plaintiff’s last fee




                                            Page 10 of 15
petition, Plaintiff has failed again to provide the Court with any information to allow the Court to

conclude that the requested fees are reasonable and as such, Plaintiff has failed to meet his

burden.

           Therefore, the Court should deny Plaintiff’s request for fees of support staff in the total

amount of $3,990.00.

                              b.       Vague and Overly Broad Time Entries (at least $27,945)

           The Court should deny and/or reduce Plaintiff’s request for attorneys’ fees because

Plaintiff counsel’s billing entries are vague and overly broad, excluding at least $27,945 1 in

purported fees. An accounting of these fees is attached as Exhibit C.

           Plaintiff counsel’s vague and overly broad billing entries prevent the Court from

adequately evaluating the reasonableness of the fee charged for the time submitted for the

proposed task. Billing entries must “describe specifically the tasks performed” and vague billing

entries impair the Court’s ability to make an assessment on the reasonableness of time expended

in a case. Hardwood v. Am. Airlines, Inc., No. 2019 U.S. Dist. LEXIS 138844, 2019 WL

3244200, at *4 (E.D. Va. May 16, 2019). Plaintiff’s counsel has submitted broad and general

entries for lead counsel such as “assist with designations,” “additional work on notice of appeal,”

and “prepare for oral argument.” The billing entries for the associates also include ambiguous

entries such as “practice with Justin,” “Election of remedies brief,” and “Reply brief.”

           Plaintiff counsel’s billing entries present more questions than answers as counsel and the

Court are forced to guess as the meaning of “practice with Justin” and what work was

specifically performed on the “Reply brief.” In reducing an attorneys’ fee award, the court in

Lipsett v. Blanco stated the billing records contained “gauzy generalities . . . so nebulous that

they fail to allow the paying party to dispute the accuracy of the records as well as the
1
    Excludes plaintiff’s request for pre-appeal attorney time.


                                                        Page 11 of 15
reasonableness of the time spent.” 975 F.2d 934, 938 (1st Cir. 1992). The Fourth Circuit has

frequently “exhorted counsel to describe specifically the tasks performed.” Rum Creek Coal

Sales v. Caperton, 31 F.3d 169, 179 (4th Cir. 1994). Here, Plaintiff counsel’s billing entries are

too vague to understand. Counsel and the Court cannot accurately evaluate the billing entries

when it is unclear what work was performed.

       Therefore, the Court should deny and/or reduce Plaintiff’s request for attorneys’ fees as

they are overly vague.

                         c.   Redundant and Excessive Time Entries

       The Court should deny and/or reduce Plaintiff counsel’s request for attorneys’ fees

because the entries are redundant and excessive. Plaintiff counsel has submitted billing entries

for the work of seven attorneys, including one lead counsel, five associates, and one outside

counsel.

       “Generalized billing by multiple attorneys on a large case often produces unacceptable

duplication,” Id. at 180, and frustrates the court’s ability to make sure those attorneys made a

“distinct contribution by their presence [at] or participation in” the work billed, Hudson v.

Pittsylvania Cty. Va., 2013 U.S. Dist. LEXIS 120606, 2013 WL 4520023, at *7 (W.D. Va. Aug.

26, 2013) (citing Martin v. Cavalier Hotel Corp., 48 F.3d 1343, 1360 (4th Cir. 1995)). For

example, Plaintiff’s counsel routinely billed for time they and outside counsel spent

communicating with each other but failed to demonstrate how each contributed to the work

and/or conference. (ECF 132-1 [Associate Time: “Call with co-counsel LJW re WC exclusivity

and brief strategy;” “Phone call with co-counsel re: reply brief;” and “Phone call to JVK;

docketing oral argument] [Laura J. Wetsch: “Telephone Conf. with JVK/NH regarding Brief

(status and arguments)]”.)




                                           Page 12 of 15
        The decision to reduce hours based on unjustified overstaffing or duplicative attorney

efforts “falls soundly within the district court’s proper discretion in determining an attorneys’ fee

award.” Trimper v. city of Norfolk, 58 F.3d 68, 76 (4th Cir. 1995). While there is no single,

correct way to staff every lawsuit, there still “should be some appreciable benefit in terms of

efficiencies as a result of expertise.” Doe v. Alger, 2018 U.S. Dist. LEXIS 165957, 2018 WL

4655749, at *9 (W.D. Va. Sept. 27, 2018).           Here, rather than efficiencies, it appears that

Plaintiff’s counsel expended time on tasks which could have been accomplished by one

experienced attorney.

       Therefore, the Court should deny and/or reduce Plaintiff counsel’s request for attorneys’

fees which are redundant and excessive.

                                      C.      CONCLUSION

       Plaintiff’s request for attorneys’ fees is unauthorized and should be denied. Plaintiff

cannot refer to a statute or Rule of Civil Procedure which allows the Court to award Plaintiff

attorneys’ fees incurred post-trial or on appeal. However, if the Court were to award Plaintiff

attorneys’ fees, the Court should reduce the requested amount by the fees incurred for Plaintiff’s

cross appeal, the non-recoverable fees for support staff, and the fees associated with Plaintiff

counsel’s vague, excessive, and redundant billing entries. Therefore, the Court should deny

and/or reduce Plaintiff’s Second Motion for Attorneys’ Fees.

                                     [signature page follows]




                                             Page 13 of 15
                                 CERTIFICATE OF LENGTH

        I hereby certify the foregoing response brief contains 3,758 words, as counted by

Microsoft Word’s ‘word count’ function, inclusive of headings, footnotes, quotations and

citations, and thereby complies with the Court’s May 14, 2007 standing order.

                                            Respectfully submitted,

                                            TURNER, PADGET, GRAHAM AND LANEY,
                                            P.A.

                                            s/ Hannah D. Stetson
                                            Hannah D. Stetson (NC Bar No. 44826)
                                            E-mail:hstetson@turnerpadget.com
                                            Reginald W. Belcher (admitted pro hac vice)
                                            E-mail: rbelcher@turnerpadget.com
                                            R. Taylor Speer (admitted pro hac vice)
                                            E-mail: tspeer@turnerpadget.com

                                            PO Box 1473
                                            Columbia, SC 29202
                                            Telephone: (803) 227-4240
                                            Fax: (803) 400-1539

                                            Attorneys for    Defendant    Summit   Contracting
                                            Group, Inc.
December 11, 2020

TPGL 10842450v5 13546.00111




                                          Page 14 of 15
                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 11, 2020, I caused a true and correct copy of the

foregoing motion to be served electronically using the Court’s CM/ECF system, which provides

electronic service upon each party by email to the recipients below:

               VAN KAMPEN LAW, PC

               Josh Van Kampen:              josh@vankampenlaw.com
               Nicole Katherine Haynes:      nicole@vankampenlaw.com

               315 East Worthington Avenue
               Charlotte, North Carolina 28203
               Phone:     704-247-3245
               Facsimile: 704-749-2638

                                             TURNER, PADGET, GRAHAM AND LANEY,
                                             P.A.

                                             s/ Hannah D. Stetson
                                             Hannah D. Stetson (NC Bar No. 44826)
                                             E-mail:hstetson@turnerpadget.com
                                             Reginald W. Belcher (admitted pro hac vice)
                                             E-mail: rbelcher@turnerpadget.com
                                             R. Taylor Speer (admitted pro hac vice)
                                             E-mail: tspeer@turnerpadget.com

                                             PO Box 1473
                                             Columbia, SC 29202
                                             Telephone: (803) 227-4240
                                             Fax: (803) 400-1539

                                             Attorneys for     Defendant   Summit   Contracting
                                             Group, Inc.




                                           Page 15 of 15
